DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amended independent claims recite elements of:
An autonomous mobile object comprising: one or more sensor units configured to sense a condition of a road; an operation controller configured to cause the autonomous mobile object to move autonomously on the basis of an operation command; an obtainer configured to obtain surveyed place data from a server, the surveyed place data including information about a surveillance target place, an object of surveillance, and a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units and information about another surveillance target place, another object of surveillance and a designation of another sensor unit associated with the another surveillance target place; and an information collector configured to collect information about the condition of the surveillance target place by the sensor unit designated in the surveyed place data when the autonomous mobile object reaches the surveillance target place while travelling on the basis of the operation command and collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command, wherein the surveyed place data includes abnormality criterion associated with the object of surveillance, 
The most remarkable prior arts are Gauer (US 2017/0270375), Valouch et al. (US 2019/0140129), Angle et al. (US 9878445), Oba (US 2020/0004269).
Gauer is directed to imaging system and method, the system including a main detection unit, an auxiliary detection unit, an image processor, and a controller. The main detection unit includes a light source that emits light pulses and a gated image sensor that receives reflections of the light pulses reflected from a selected depth of field in the environment and converts the reflections into a reflection-based image. The auxiliary detection unit includes a thermal sensor that detects infrared radiation emitted from the environment and generates an emission-based image. The image processor processes and detects at least one region of interest in the acquired reflection-based image and/or acquired emission-based image. The controller adaptively controls at least one detection characteristic of a detection unit based on information obtained from the other detection unit. The image processor detects at least one object of interest in the acquired reflection-based image and/or acquired emission-based image.
Gauer is silent regarding elements of:
a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units;
designated in the surveyed place data; and
wherein the surveyed place data includes abnormality criterion associated with the object of surveillance, and the information collector determines whether the information about the condition of the surveillance target place meets the abnormality criterion.

Valouch et al. is silent regarding elements of:
information about another surveillance target place and a designation of another sensor unit associated with the another surveillance target place;
collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command; and
wherein the surveyed place data includes abnormality criterion associated with the object of surveillance, and the information collector determines whether the information about the condition of the surveillance target place meets the abnormality criterion.
Angel et al. is directed to a mobile robot guest for interacting with a human resident performs a room-traversing search procedure prior to interacting with the resident, and may verbally query whether the resident being sought is present. Upon finding the resident, the mobile robot may facilitate a teleconferencing session with a remote third party, or interact with 
Angel et al. is silent regarding element of: 
wherein the surveyed place data includes abnormality criterion associated with the object of surveillance, and the information collector determines whether the information about the condition of the surveillance target place meets the abnormality criterion.
Oba is directed to a traveling assistance device provided on a traveling assistance target vehicle includes: an outside-vehicle information acquisition unit that acquires outside-vehicle information; a communication unit that communicates with a traveling assistance management device providing leading vehicle information; and a traveling control unit that performs following traveling control for traveling while following a leading vehicle indicated by leading vehicle information acquired from the traveling assistance management device. The following traveling control is performed using the outside-vehicle information acquired by the outside-vehicle information acquisition unit and the leading vehicle information. The traveling assistance management device that manages the traveling assistance at a position away from the vehicle includes: a communication unit that communicates with the traveling assistance target vehicle; and an information processing unit that selects, as a leading vehicle, a candidate vehicle scheduled to travel in a traveling schedule route of the traveling assistance target vehicle at a traveling schedule time of the traveling assistance target vehicle from candidate vehicles in 
Oba is silent regarding element of: 
information about another surveillance target place and a designation of another sensor unit associated with the another surveillance target place;
collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command; and
wherein the surveyed place data includes abnormality criterion associated with the object of surveillance, and the information collector determines whether the information about the condition of the surveillance target place meets the abnormality criterion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662